McCLELLAN, J. —
The appellee was, after his appeal from the mayor’s court, acquitted, upon trial in the city court without jury, of all alleged violation of an ordinance against engaging in or carrying on a business to do which a license was required.
The assignments of error insisted on are directed against the propriety of the court’s action in dischargingappellee. The judgment of the city court must be affirmed, since the bill of exceptions fails to show that a sale was made by appellee. — Abel’s Case, 90 Ala. 631, 8 South. 760. Mere preparation to engage in or carry on a business in violation of such ordinances is not sufficient to warrant a conviction. .
Affirmed.
Tyson, C. J., and Dowdell and Anderson, JJ., concur.